Title: To George Washington from Major General Artemas Ward, 9 June 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 9 June 1776

Yours of the twenty eighth of May, I received last evening, and shall give immediate attention to all your Directions. I sent forward the first of last week under the care of Genl Putnam’s Son to be forwarded to New york, five hundred Barrels of powder, five hundred Carbines, and all the other articles which were wrote for. The remaining three hundred Carbines to compleat the eight hundred I shall forward as soon as possible. All the remainder of the ordnance stores taken in the Hope, were deposited and secured in the manner you recommend, as soon as possible after their arrival.
Yesterday a Ship from Scotland was taken and brought into Marblehead by the Continental armed Schooners Warren and Lee. she had on board a Company of Highlanders consisting of near an hundred privates, one Captain three Subalterns and two Volunteers. They inform that thirty two sail of Transports came out with them under convoy of a Frigate of thirty two Guns with three thousand Highlanders on board all bound to Boston. They brought no papers nor letters of any consequence and can give no intelligence of importance. The Transport is said to be a very good Ship, of one hundred and thirty tuns burthen, had on board four carriage Guns, the arms and baggage belonging to the Company, some tents and cloathing, and provisions. The Captain’s name is Maxwell who commands the Company, and is Brother to the Dutchess of Gordon.
As my Health declines more and more daily I must request to

be relieved as soon as possible. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

